The facts as stated in the majority opinion are correct. The order of the Corporation Commission appealed from was an order requiring plaintiff in error, Lon C. Gibbons, doing business as the Gibbons Outdoor Advertising Company, to remove a signboard off the property owned in fee by Mr. Gibbons. The application for removal of this property was made by the railroad company, in which it alleged that the signboard was located near the intersection of a public highway crossing and the railroad crossing and obstructed the view of travelers along the highway and of employees of the railroad company operating its trains. The order of the Commission was that Mr. Gibbons remove said signboard. The majority opinion holds that the police power extends to the regulation of signboards. Police power of the state is vested in the Legislature and not the Corporation Commission. The Legislature has never seen fit to give to the Corporation Commission jurisdiction to regulate the building of signboards in the state. Therefore the *Page 150 
Corporation Commission is without authority to exercise police power of the state by the regulation of signboards within the state of Oklahoma, and the order directed to the owner of a signboard on his own private property to remove the same is in excess of the jurisdiction of the Corporation Commission.
Cases cited in the majority opinion are not controlling in this case. The case of St. Louis v. Galt (Mo.) 77 S.W. 876, was a case where the city of St. Louis, in the exercise of its police power, passed an ordinance making it a misdemeanor for any one to permit weeds to grow more than one foot high on vacant lots in the city. It was held in this case by the Supreme Court of Missouri that the ordinance was within the police power of the city and not invalid. The case of Thomas Cusack Co. v. City of Chicago et al. (Ill.) 108 N.E. 340, is a case where the city of Chicago had passed an ordinance regulating signboards. The Supreme Court of Illinois held that said ordinance was within the police power of the city of Chicago to regulate signboards within the city. This case went to the Supreme Court of United States, 242 U.S. 526, upon the question of the reasonableness of the ordinance. The judgment of the Supreme Court of Illinois was affirmed. The case of St. Louis Gunning Advertising Co. v. City of St. Louis et al. (Mo.) 137 S.W. 929, was a case in which the city of St. Louis passed ordinance No. 22022, regulating the size, construction and placing of billboards, and was held by the Supreme Court of Missouri not unconstitutional and within the police power of the city of St. Louis.
In the case at bar the Legislature has not attempted to regulate billboards or signboards within the state of Oklahoma. I agree with the law in the third paragraph of the syllabus of the majority opinion, which reads as follows:
"The regulation of the subject of signboards is a proper and lawful exercise of the state police power."
But I cannot agree that the Legislature of Oklahoma has attempted, in any way, to exercise this state police power by giving the Corporation Commission jurisdiction to regulate signboards within the state of Oklahoma. The majority opinion cites section 3494, C. O. S. 1921, which reads:
"The Corporation Commission shall have exclusive jurisdiction to determine and prescribe the particular location of highway crossings, for steam or electric railways, the protection required, to order the removal of all obstructions as to view of such crossings, to alter or abolish any such crossings, and to require, where practicable, a separation of grade at any such crossing, heretofore or hereafter established."
This section conferred police power upon the Corporation Commission to regulate high-was crossings across railroads within the state, and should not be construed as conferring upon the Corporation Commission police power to regulate the building of signboards. It is true it gives the Corporation Commission jurisdiction to remove obstructions, but this only applies to obstructions upon the property owned and controlled by the railway company or the property used as a right of way or a highway, and does not extend to private property. The statute says, "to order the removal of all obstruction as to view of such crossings." The opinion extends the jurisdiction of the Corporation Commission beyond the confines of the property sought to be regulated, to wit, the railroad and highway crossings. By what yard stick shall we measure the jurisdiction of the Corporation Commission? How far from the highway does this jurisdiction extend? What class of property could the Corporation Commission order removed if it obstructed the view of the employees of the railway company operating its trains?
For the reasons stated, the order of the Corporation Commission should be reversed, with instructions to dismiss the action.
Note. — See under (1) 6 R. C. L. p. 186; R. C. L. Perm. Supp. p. 1642. (2) 6 R. O. L. p. 194; R. C. L. Perm. Supp. p. 1646. (5) 6 R. C. L. 204, Perm. Supp. p. 1650. See "Constitutional Law," 12 C. J. § 329, p. 845, n. 57; § 415, p. 907, n. 10, 14; § 416, p. 908, n. 25; § 434, p. 925, n. 25; § 443, P. 934, n. 44. "Eminent Domain," 20 C. J. § 7, p. 523, n. 58; § 13, p. 526, n. 86. "Highways," 29 C. J. § 378, p. 623, n. 8; p. 624, n. 17.